In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Marks, J.), dated March 25, 2005, which denied his objections to an order of the same court (Dwyer, S.M.), dated January 5, 2005, which, after a hearing, denied his petition for a downward modification of his child support obligation.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Family Court, Nassau County, for a new hearing and determination of the proper amount of child support which the father should pay, in accordance herewith; and it is further,
Ordered that pending the effective date of the new determination, the father shall pay child support in the amount of $400 per week.
Under the circumstances of this case, a new hearing is warranted to determine whether the father made a good-faith effort to return to the income level he enjoyed immediately before the loss of his employment with Arrow Electronics, Inc., in the year 2003, and for a determination of the proper amount of child support the father should pay for the period commencing September 21, 2004, the date of the filing of the instant petition, to the present. Miller, J.P., Ritter, Goldstein and Lunn, JJ., concur.